                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

KEENAN THOMAS,                                      )
                                                    )
                Movant,                             )
                                                    )
          v.                                        )          No. 4:18-cv-2011-CDP
                                                    )
UNITED STATES OF AMERICA,                           )
                                                    )
                Respondent.                         )

                                 MEMORANDUM AND ORDER

        This matter is before me on movant Keenan Thomas’s motion for reconsideration, asking

me to reconsider my December 21, 2018 decision to dismiss his case. For the reasons explained

below, I will deny the motion.

                                                 Background

        On March 25, 2015, movant pleaded guilty to being a felon in possession of a firearm.

U.S. v. Thomas, No. 4:15-cr-3-CDP. Movant was deemed an armed career criminal due to his

prior convictions for second-degree burglary under section 569.170 of the Revised Statutes of

Missouri. On September 9, 2015, I sentenced movant to a total of 188 months’ imprisonment.

However, movant’s sentence was not enhanced under the Armed Career Criminal Act (“ACCA”)

because his offense level was already above the ACCA provision before any Chapter Four

enhancements were to be considered. Movant did not seek direct review.

        More than three years later, on November 20, 2018,1 movant initiated this civil action by

filing a motion pursuant to 28 U.S.C. § 2255. On December 11, 2018, I entered an order in


1
  Movant indicates that he signed the instant motion on November 20, 2018, and it was filed in this Court
on November 29, 2018. Applying the prison mailbox rule, Nichols v. Bowersox, 172 F.3d 1068, 1077
(8th Cir. 1999), and giving movant the benefit of the doubt, Beery v. Ault, 312 F.3d 948, 950 (8th Cir.
2002), I determine the instant motion to have been filed on November 20, 2018, the date movant avers
that he signed it.
which I determined that the motion was untimely. In reaching that determination, I noted that

the motion could not be considered timely under 28 U.S.C. § 2255(f)(3) because the ACCA was

not used to enhance movant’s sentence, and Johnson v. U.S., 135 S. Ct. 2551 (2015) and its

progeny were therefore inapplicable. I directed movant to show cause why I should not dismiss

his motion as time-barred. Movant filed a timely response, but failed to demonstrate cause why I

should not dismiss his motion as time-barred. I therefore dismissed his motion, and he now

seeks reconsideration of that decision. In support, he states he feels he should be entitled to

relief because he “was enhanced” due to his prior burglary convictions. However, he also

acknowledges he was not sentenced as an armed career criminal. Movant also asks to be

provided copies of the plea agreement and presentence investigation report from his criminal

case.

                                              Discussion

        Movant did not frame his motion under the Federal Rules of Civil Procedure, but it is the

functional equivalent of a motion under either Rule 59(e) or 60(b). Rule 59(e) motions “serve

the limited function of correcting manifest errors of law or fact or to present newly discovered

evidence,” and allow a court to correct its own mistakes in the time immediately following

judgment.    Innovative Home Health Care, Inc. v. P.T.-O.T. Associates of the Black Hills, 141

F.3d 1284, 1286 (8th Cir. 1998). Rule 60(b) provides for “extraordinary relief which may be

granted only upon an adequate showing of exceptional circumstances,” and allows a court to

“relieve a party from a final judgment for, among other reasons, mistake, inadvertence, surprise,

or excusable neglect.” MIF Realty L.P. v. Rochester Associates, 92 F.3d 752, 755 (8th Cir.

1996), U.S. Xpress Enterprises, Inc. v. J.B. Hunt Transport, Inc., 320 F.3d 809, 815 (8th Cir.

2003) (internal citation omitted). Such motions do not allow a party to re-litigate matters



                                                2
previously resolved by the court, or offer arguments or evidence that could have been presented

prior to the entry of judgment, unless good cause is shown for such failure. Holder v. United

States, 721 F.3d 979, 986 (8th Cir. 2013); Innovative Home Health Care, 141 F.3d at 1286.

       I have reviewed the motion, and will decline to alter or amend my prior judgment. The

motion fails to point to any manifest errors of law or fact or any newly discovered evidence, and

it fails to set forth any exceptional circumstances justifying relief. Instead, the motion can be

said to simply revisit old arguments, which I have previously addressed. Movant is therefore not

entitled to reconsideration of the dismissal of this action, and the motion will be denied.

       Movant also asks to be provided copies of the plea agreement and presentence

investigation report from his criminal case. However, the Court does not typically provide free

service copies of documents, especially when the requesting party does not have a case currently

pending before the Court. In addition, there was no plea agreement filed in movant’s case, and

the presentence investigation report is a sealed document, which the Court typically does not

provide to prisoners. Movant’s request for documents is denied.

       Accordingly,

       IT IS HEREBY ORDERED that movant’s motion for reconsideration (Docket No. 7) is

DENIED in all respects.

       IT IS FURTHER ORDERED that no certificate of appealability shall issue.

       Dated this 4th day of January, 2019.




                                           CATHERINE D. PERRY
                                           UNITED STATES DISTRICT JUDGE




                                                 3
